Action by the payee of a non-negotiable promissory note, against the executor of the will of its maker, to recover the balance due thereon. The case is before the court on report.
Plaintiff’s case is deficient in a single respect, and that likely readily within her power to correct. Proof of the claim on which the suit is based is not otherwise verified than by affidavit of the creditor before a notary public commissioned and residing in the State of Rhode Island. But the record is silent as to whether that magistrate had authority to take acknowledgment of the proof. At common *492law it is not within the office of a notary to administer oaths. By statute in Maine he now has such power. It may be that Rhode Island likewise has empowered her notaries. If so, proof thereof must here be made as a fact. And this for the reason that, though the common law of a sister State is presumed to be similar to our own, it is otherwise as to a statute. Holbrook v. Libby, 113 Maine, 389.
McGillicuddy & Morey, for plaintiff. White, Carter & Skelton, George C. Wing, and George C. Wing, Jr., for defendant.
For the reason assigned, the report is discharged.